Citation Nr: 9932900	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.

2.  Evaluation of post-traumatic stress disorder, evaluated 
as 10 percent disabling prior to October 19, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1990 to 
August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability evaluation.  In a June 1997 rating 
decision, the RO granted a 30 percent disability evaluation, 
effective October 19, 1994.

The Board remanded these claims in November 1995 and again in 
January 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  There has been no significant change in post-traumatic 
stress disorder during the appeal period.

2.  The appellant's post-traumatic stress disorder is 
currently manifested by anger outbursts, difficulty getting 
along with others, depression, difficulty sleeping, and 
intrusive thoughts.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation prior to October 
19, 1994, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400; Part 4, Diagnostic Code 9411 (1996).

2.  Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
an evaluation in excess of 10 percent prior to October 19, 
1994, for post-traumatic stress disorder and an evaluation in 
excess of 30 percent for post-traumatic stress disorder are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issues as "evaluation of post-traumatic 
stress disorder, currently evaluated as 30 percent 
disabling" and "evaluation of post-traumatic stress 
disorder, evaluated as 10 percent disabling prior to October 
19, 1994," since service connection has been granted, and 
the appellant seeks higher evaluations.  The appellant is not 
prejudiced by this naming of the issues.  The Board has not 
dismissed the issues, and the law and regulations governing 
the evaluation of the disabilities are the same regardless of 
how the issues have been phrased.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA psychiatric evaluation in March 
1992 by a board of three VA psychiatrists.  The appellant 
reported agitation and angry outbursts since returning from 
the Persian Gulf.  He stated that he had intrusive thoughts 
about life-threatening experiences and substantial contact 
with dead bodies.  He stated that he was persistently 
depressed, irritable, and having difficulty sleeping.  The VA 
examiners stated that the appellant's mood revealed mild 
depression with slightly shallow range of affect.  The VA 
examiners stated that the appellant met the criteria for 
post-traumatic stress disorder, in that he described events 
that were outside the realm of usual human experience, he had 
been reexperiencing the events, he had been manifesting 
avoidance behaviors, and he had described affective/anxiety 
symptoms which was supported by findings in the mental status 
examination.

The appellant underwent a VA psychiatric evaluation in May 
1993.  The appellant reported that he had not sought 
treatment since his May 1992 evaluation and that his symptoms 
had not cleared up.  He reported that he had symptoms of 
anger outbursts, irritability, waking up at night, intrusive 
thoughts about Desert Storm, avoidance of talking about 
Desert storm, not caring about his future, and a feeling of 
general dissatisfaction and unhappiness.

The VA examiner stated that the appellant was polite, 
cooperative, friendly, and that he related openly.  He stated 
that the appellant had no apparent anxiety, agitation, or 
unusual mannerisms.  He described the appellant's mood as 
euthymic to slightly depressed.  The VA examiner stated that 
the appellant had no signs of psychosis, no thought disorder, 
no looseness of associations, no flight of ideas, and no 
paranoid thinking or ideas of reference.  He stated that the 
appellant had no suicidal or homicidal ideations.  The 
appellant was alert and oriented to time, place, and person.  
His recent and remote memory were reported as intact, and his 
judgment and insight seemed unpaired.  The VA examiner 
entered a diagnosis of post-traumatic stress disorder and 
noted that the appellant had not sought to ameliorate the 
condition.

In an October 1994 VA outpatient treatment report, the VA 
examiner stated that the appellant appeared withdrawn, quiet, 
and mildly depressed.  The VA examiner stated that the 
appellant denied homicidal ideations or suicidal ideations.  
The appellant reported that he isolated himself and was 
irritable at home.  In December 1994, the appellant reported 
doing better on the current medications and that he was less 
depressed and more in control of temper.  The VA examiner 
stated that the appellant was mildly depressed but denied 
homicidal ideations and suicidal ideations.  In 1995, the 
appellant reported that he was having trouble with getting 
along with his wife.  He stated that he was having dreams of 
shooting himself.  The appellant reported that the medicine 
he was taking was helping him.  He stated that the was doing 
"okay" and that he was less hypervigilant.  The VA examiner 
described the appellant as mildly depressed, quiet, and 
withdrawn.  He stated that he wanted to talk to the 
appellant's wife.  The appellant's wife reported to the VA 
examiner that the appellant was losing his temper and that 
they were not getting along well.  In July 1995, the 
appellant reported that he and his wife had separated and 
that he felt depressed over this.  The appellant denied 
homicidal ideations and suicidal ideations.

The appellant underwent a VA psychiatric evaluation in July 
1996.  The appellant reported symptoms that predominantly 
related to irritability.  He stated that small things would 
happen at home which would cause conflict between him and his 
wife where he would leave the house.  He stated that he and 
his wife did not do things together anymore like go to the 
mall or take vacations because he did not want to be around 
anyone.  The appellant stated that if he had great 
difficulties going to the grocery store and would go late at 
night when it was not crowded.  He stated that he felt 
uncomfortable around crowds.  He reported poor sleep and 
having nightmares, flashbacks, and intrusive thoughts about 
dead soldiers.  The appellant stated that he did not care 
about the future and that everyone would have been happier if 
he had not survived his experience in Desert Storm.

The VA examiner stated that the appellant was polite but very 
distant and that he related in an extremely guarded manner 
and with limited eye contact.  There was no psychomotor 
activity.  His thought processes were coherent, logical, and 
goal directed.  His thought content was negative for auditory 
or visual hallucinations.  The VA examiner noted that the 
appellant was positive for passive suicidal ideation but had 
no plan.  The VA examiner added that the appellant's mood was 
extremely depressed, and that his affect was blunted.  His 
cognitive examination was within normal limits.  The VA 
examiner entered a diagnosis of post-traumatic stress 
disorder and noted that the appellant had definite 
occupational and social impairment.  The VA examiner stated 
that the appellant avoided friends, confrontation, and the 
majority of his family to keep from exhibiting symptoms.  He 
stated that the appellant was disengaged at work in that he 
did not find pleasure in interacting there or how he 
performed.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 40.  He stated that this GAF score 
was the highest it had been in the past year and that this 
was due to his avoidance of friends and family and his 
limited capacity to tolerate any sort of interpersonal 
stress.

The appellant underwent a VA examination in August 1998.  The 
VA examiner noted that the appellant had worked at Kelly Air 
Force Base prior to his service in the Persian Gulf and 
currently.  The appellant reported being easily angered and 
having punched his son.  He stated that he was unable to 
control his mood and anger.  The appellant stated that he 
would work alone at work because of his difficulty in getting 
along with others, as he was easily irritable.  The appellant 
reported social isolation and hypervigilance.  He stated that 
he had difficulty getting along with his wife due to problems 
with anger.  He stated that he would be better off dead, but 
denied suicidal ideations.  The appellant denied panic 
attacks or obsessive ritualistic behavior and is able to 
complete the activities of daily living.

The VA examiner stated that the appellant was oriented times 
three.  He was cooperative and somewhat quiet with good eye 
contact.  Speech was of normal volume and rate.  His mood was 
mildly flat, and his affect was mildly increased in range and 
intensity.  His sensorium was clear.  The VA examiner stated 
that immediate memory was impaired.  Thought processes was 
coherent, logical, and goal directed.  There were no 
looseness of associations, flight of ideas, suicidal 
ideations, or homicidal ideations.  The VA examiner noted 
that the appellant stated that he would be better off dead 
but that he did not have a plan.  The appellant denied 
auditory and visual hallucinations.  Judgment and insight 
were considered intact.  The VA examiner entered a diagnosis 
of history of post-traumatic stress disorder and noted that 
some symptoms were in partial remission.  He stated that the 
appellant did not meet some of the criteria for post-
traumatic stress disorder such as he did not report his 
reaction to seeing dead bodies and that he did not report 
current, intrusive, or distressing recollections of the 
events in the Persian Gulf.  The VA examiner stated that the 
appellant did not report persistent avoidance of stimuli 
associated with the trauma and did not demonstrate restricted 
range of affect.  The VA examiner entered a GAF score of 60, 
noting that the appellant had moderate symptoms.  He stated 
that the appellant had some difficulty in social and 
occupational functioning and getting along with his wife and 
people at work.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In the June 1992 rating decision on appeal, the RO reviewed 
the appellant's claim under the rating criteria for mental 
disorders at that time.  The criteria for mental disorders 
were amended in November 1996.  In the June 1997 rating 
decision, the RO reviewed the appellant's claim under the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  Thus, the Board will lay 
out both the old criteria and the new criteria for the 
benefit of comparing the two.  The old criteria and the 
applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

The Board notes that the appellant entered a claim to the 
effect that the service-connected post-traumatic stress 
disorder was more severe than evaluated.  To that extent, he 
was correct, and the evaluation was increased from 10 percent 
to 30 percent in a June 1997 Board decision, effective 
October 19, 1994.  However, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that the 
appellant's notice of disagreement and substantive appeal 
appear to limit the issue to 30 percent.

I.  An evaluation in excess of 10 percent prior to October 
19, 1994

The RO determined that the service-connected post-traumatic 
stress disorder showed increased symptoms on October 19, 
1994; however, the Board finds that the clinical findings 
made in the October 19, 1994, VA outpatient treatment report 
are substantially the same as those findings reported in the 
March 1992 and May 1993 VA psychiatric evaluations.  
Specifically, in the March 1992 evaluation report, the VA 
examiners described the appellant was having mild depression 
with slightly shallow range.  The appellant reported 
agitation, intrusive thoughts, and angry outbursts.  He 
stated that he felt persistently depressed, irritable, and 
that he had difficulty sleeping.  In May 1993, the appellant 
stated that he had symptoms of anger outbursts, irritability, 
waking up at night, intrusive thoughts, not caring about his 
future, and a feeling of general dissatisfaction and 
unhappiness.  The VA examiner described the appellant as 
polite, cooperative, and friendly.  He stated that the 
appellant's mood was euthymic to slightly depressed.  The 
appellant was alert and oriented to time, place, and person.  
The appellant denied homicidal and suicidal ideations.  In 
October 1994, the VA examiner stated that the appellant 
appeared withdrawn, quiet, and mildly depressed.  The 
appellant denied homicidal and suicidal ideations.  The 
appellant stated that he isolated himself and was irritable 
at work.

The Board finds that the symptoms described in October 1994 
are no different than the symptoms described in 1992 and 
1993.  The mental status findings made by the VA examiners in 
the 1992 and 1993 examination reports are essentially the 
same as those made by the VA examiner in the October 1994 VA 
outpatient treatment report.  All reported that the appellant 
was mildly depressed.  The appellant consistently reported 
problems with anger outbursts and irritability.  The Board 
does not agree with the RO's finding that the October 19, 
1994, VA outpatient treatment report established an 
ascertainable fact that the appellant's symptoms of post-
traumatic stress disorder had worsened.  Thus, the Board 
grants the 30 percent evaluation back to the day following 
separation from service, see 38 C.F.R. § 3.400(b)(2) (1999)-
August 6, 1991.

II.  Evaluation in excess of 30 percent

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent.  The Board notes again that the 
appellant requested a 30 percent evaluation and such has been 
granted.  In March 1992, the appellant reported agitation and 
angry outbursts, intrusive thoughts, feeling depressed, 
irritable, and having difficulty sleeping.  The VA examiners 
stated that the appellant's mood revealed mild depression 
with slightly shallow range of affect.  In May 1993, the 
appellant reported symptoms of angry outbursts, irritability, 
waking up at night, intrusive thoughts, not caring about his 
future at work, and a feeling of general dissatisfaction and 
unhappiness.  The VA examiner described the appellant as 
polite, friendly, and that he related openly.  The appellant 
had no apparent anxiety, agitation, or unusual mannerisms.  
His mood was described as euthymic to slightly depressed.  
There was no flight of ideas, looseness of associations, 
homicidal ideations, and suicidal ideations.  The appellant 
was alert and oriented to time, place and person and his 
recent and remote memory were intact.  His judgment and 
insight seemed unimpaired.

In 1994, the VA examiner stated that the appellant was 
withdrawn, quiet, and mildly depressed.  The appellant 
reported that he isolated himself and was irritable.  The 
appellant reported that the medication he was taking was 
helping him.  He stated that he felt less depressed and more 
in control of his temper.  The VA examiner noted that the 
appellant denied homicidal and suicidal ideations.  In 1995, 
the appellant reported problems sleeping and that he was 
having trouble getting along with his wife.  He reported that 
he and his wife eventually separated.  He was having dreams 
about shooting himself, but denied suicidal ideations.  The 
appellant was described as mildly depressed, quiet, and 
withdrawn.

In July 1996, the appellant reported irritability.  He stated 
that there was conflict at home and that he and his wife did 
not go out anymore or go on vacation because he did not like 
to be around people.  The appellant stated that he was having 
difficulty sleeping and having nightmares, flashbacks, and 
intrusive thoughts.  He stated that he did not care about his 
future.  The VA examiner stated that the appellant was polite 
and was extremely guarded and had limited eye contact.  The 
appellant's thought processes were coherent, logical, and 
goal directed.  There were no auditory or visual 
hallucinations reported.  There were passive suicidal 
ideations, but not plan.  The VA examiner stated that the 
appellant had definite social and occupational impairment and 
that the appellant avoided friend and family.  The VA 
examiner entered a GAF score of 40, noting that 40 was the 
highest in the past year.  He stated that the GAF score 
represented the appellant's avoidance of friends and family 
and his limited capacity to tolerate any sort of 
interpersonal stress.

In August 1998, the appellant reported being easily angered 
and having punched his son.  He stated that he was unable to 
control his mood and anger and that he was working alone at 
work so that he did not have to deal with others.  He 
reported social isolation and hypervigilance.  The appellant 
stated that he would be better off dead, but the VA examiner 
noted that the appellant denied suicidal ideations.  The 
appellant denied panic attacks and ritualistic behavior.  The 
VA examiner stated that the appellant could perform the 
activities of daily living.  The appellant was oriented times 
three, cooperative, had good eye contact, and was somewhat 
quiet.  The appellant's mood was mildly flat, and his affect 
was mildly increased in range and intensity.  His sensorium 
was clear.  The VA examiner noted that immediate memory was 
impaired.  Thought processes ere coherent, logical, and goal 
directed.  There was no looseness of associations, flight of 
ideas, suicidal ideations, or homicidal ideations.  The 
appellant denied visual or auditory hallucinations.  Judgment 
and insight were considered intact.  The VA examiner noted 
that some of the appellant's symptoms for post-traumatic 
stress disorder were in remission and assigned a GAF score of 
60, noting that the appellant's symptoms related to post-
traumatic stress disorder were moderate.  The Board finds 
that the symptoms described above are indicative of no more 
than a 30 percent evaluation.

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant's disability falls within the 
30 percent evaluation under both criteria.  Because the RO 
considered the appellant's disability under both criteria, a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In line with the 30 percent evaluation of 
the old criteria, the appellant's ability to establish or 
maintain relationships is impaired.  He stated that he had 
difficulty getting along with his wife and coworkers and had 
begun to isolate himself socially.  The appellant has been 
consistently employed during the appeal period.  In line with 
the 30 percent evaluation under the new criteria, the 
evidence of record shows that he has problems with anger 
outbursts and irritability.  He has been described as mildly 
depressed and severely depressed.  He functions 
satisfactorily and takes care of himself.  He has been noted 
by VA examiners to be appropriately dressed, cooperative, 
having good eye contact, and behaving appropriately.  He has 
been reported to be able to perform the activities of daily 
living.  The appellant has denied panic attacks, but reported 
some sleep impairment.  Immediate memory has been noted to be 
impaired.  His judgment and insight have been reported as 
intact.  The facts establish that the appellant is no more 
than 30 percent disabling.

This determination is supported by the VA examiner finding in 
the August 1998 VA psychiatric examinations that the GAF 
score was 60.  Although the GAF does not fit neatly into the 
rating criteria, the GAF is evidence, the Court has noted the 
importance of the GAF and defined the terms of the GAF.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score of 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  Moderate symptoms 
are indicative of no more than a 30 percent evaluation.

An evaluation in excess of 30 percent is not warranted.  The 
evidence of record does not establish that the appellant's 
ability to establish effective and favorable relationships 
with people is considerably impaired.  The appellant has not 
described total social isolation.  During interviews, he had 
good eye contact and was cooperative.  His thought contents 
have been consistently described as coherent, logical, and 
goal directed.  He has been consistently noted to have no 
flight of ideas or looseness of associations.  He has also 
been consistently described as oriented times three.  Memory, 
except for immediate memory, has been reported as intact.  He 
has been noted to have his judgment and insight intact.  
Although he has reported feeling like he would be better off 
dead, he has consistently denied suicidal ideations and the 
VA examiners have noted that the appellant has no plan.  He 
has continuously denied homicidal ideations.  He has denied 
visual and auditory hallucinations.  In August 1998, the 
appellant denied any obsessive ritualistic behavior and panic 
attacks.  The VA examiner stated that the appellant was able 
to perform the activities of daily living.

The Board is aware of the assignment of the GAF score of 40 
at the time of the July 1996 VA psychiatric evaluation.  A 
GAF of 40 is defined as "Some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work, school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.).  
Such GAF score would indicate a serious impairment.  However, 
the Board has reviewed the evidence of record.  The 
appellant's thought processes have always been described as 
logical, goal directed, and coherent.  His speech has not 
been described as illogical or irrelevant.  He answers the 
questions that are asked of him.  He has been consistently 
reported as alert and oriented times three.

The Board finds that in reviewing this one piece of evidence, 
that the preponderance of the evidence is against a finding 
that the appellant's post-traumatic stress disorder warrants 
an evaluation in excess of 30 percent.  The clinical findings 
made at the time of the July 1996 evaluation are not 
consistent with the GAF score of 40.  That VA examiner 
described the appellant as coherent, logical, and goal 
directed.  He stated that the appellant had no auditory or 
visual hallucinations.  The appellant was described as 
extremely depressed; however, as stated above, the Board 
finds that the preponderance of the evidence is against a 
higher evaluation.  The appellant's mood has otherwise 
consistently been described as mildly depressed.  The 
appellant has been working since he was discharged from 
service.  The Board finds that an assignment of a GAF of 40 
is outweighed by remainder of the evidence during the appeal 
period, which show no more than moderate symptoms related to 
the service-connected post-traumatic stress disorder.

Additionally, it must be noted that the appellant stated in 
his notice of disagreement and his substantive appeal that he 
wanted a 30 percent evaluation.  Such has been granted by the 
RO, and the Board has granted, in this decision, a 30 percent 
evaluation all the way back to his date of claim.

The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than evaluated, it 
was true in that the RO granted a 30 percent evaluation 
effective October 1994.  The Board has granted a retroactive 
30 percent evaluation.  However, to the extent that the 
appellant has implied that the service-connected post-
traumatic stress disorder warrants an evaluation in excess of 
30 percent, the medical findings do not support the 
assertion.  The evidence has not shown that he is virtually 
isolated in the community.  The VA examiner stated in the 
August 1998 examination report that the appellant denied any 
obsessive or ritualistic behavior and panic attacks.  The 
appellant has been able to hold a job since being discharged 
from service, and he is not a danger to himself or others.  
He has not been reported as disoriented.  In fact, he has 
consistently been reported to be oriented times three and 
having thought processes which are coherent, logical, and 
goal directed.  The Board attaches greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the appellant's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the appellant's contentions into account and the medical 
findings, an evaluation in excess of 30 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted, effective August 6, 1991, subject to the controlling 
regulations applicable to the payment of monetary benefits.  
An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

